

116 HR 6458 IH: Small Business Investor Tax Parity Act of 2020
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6458IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Arrington) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend section 199A of the Internal Revenue Code of 1986 to allow the deduction under that section to apply to qualified BDC interest dividends in the same manner as qualified REIT dividends.1.Short titleThis Act may be cited as the Small Business Investor Tax Parity Act of 2020. 2.Deduction for qualified business income to apply to certain interest dividends of qualified business development companies(a)In generalSubsections (b)(1)(B) and (c)(1) of section 199A of the Internal Revenue Code of 1986 are each amended by inserting , qualified BDC interest dividends, after qualified REIT dividends.(b)Qualified BDC interest dividend definedSection 199A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(5)Qualified BDC interest dividend(A)In generalThe term qualified BDC interest dividend means any dividend from an electing business development company received during the taxable year which is attributable to net interest income of such company which is properly allocable to a qualified trade or business of such company. (B)Electing business development companyFor purposes of this paragraph, the term electing business development company means a business development company (as defined in section 2(a) of the Investment Company Act of 1940) which has an election in effect under section 851 to be treated as a regulated investment company. .(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.